IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  February 18, 2009
                                 No. 08-50154
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

MIGUEL HINOJOSA
                                            Plaintiff-Appellant

v.

JASON GREVE; JOSE C ABREGO; M CHAPPELL; S MITCHELL; D HERMAN

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:07-CV-414


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Miguel Hinojosa, Texas prisoner # 840997, moves this court for leave to
proceed in forma pauperis (IFP) on appeal from the district court’s dismissal
without prejudice of his 42 U.S.C. § 1983 suit for improper venue. Hinojosa
challenges the district court’s denial of IFP and its certification that his appeal
was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50154

      Hinojosa’s pleadings in this court address only his financial eligibility to
appeal. He has therefore abandoned any challenge to the reasons for the district
court’s dismissal of his § 1983 suit. See Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993). Thus, Hinojosa has failed to show that his appeal involves “‘legal
points arguable on their merits (and therefore not frivolous).’” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). His motion to proceed IFP on appeal is
denied, and the appeal is dismissed as frivolous. See 5 TH C IR. R. 42.2.
      Moreover, we note that, during the pendency of this appeal, the district
court barred Hinojosa from proceeding IFP pursuant to 28 U.S.C. § 1915(g)
unless he is under imminent danger of serious physical injury. See Hinojosa v.
Ivy, No. 6:07-cv-00022 (W.D. Tex. Oct. 6, 2008). Hinojosa has not filed an appeal
in that case. Thus, we caution Hinojosa that he is barred under § 1915(g) from
bringing a civil action or an appeal from a judgment in a civil action or
proceeding under § 1915 unless he is under imminent danger of serious physical
injury.
      IFP DENIED; APPEAL DISMISSED; IMPOSITION OF 28 U.S.C.
§ 1915(g) BAR NOTED.




                                        2